HULBERT, District Judge.
Libelant sued in personam in Admiralty, to recover damages for personal injuries, and after a trial, the Court made findings of fact and conclusions of law, and a decree was entered thereon dismissing the suit. A notice of appeal has been filed.
The District Court is the proper tribunal to which application should be made for leave to prosecute said appeal in forma pauperis. Steffler v. United States, 319 U.S. 38, 63 S.Ct. 948, 87 L.Ed. 488.
However, libelant is, and for some years has been, a resident of the Borough of Brooklyn, County of Kings, City and Stale of New York, and is an alien, having been born in Italy and never became a citizen of the United States by naturalization. Only a citizen may be permitted to sue in forma pauperis. See section 832 of Title 28 U.S.C.A. amended effective Septeber 1, 1948, section 1915, Title 28 U.S.C.A. Neubeck v. Holmes, 1915, 44 App.D.C. 67; The Memphian, D.C, 245 F. 484; The Bennington, D.C, 10 F.2d 799.
Motion denied.